Name: Commission Regulation (EC) No 259/96 of 12 February 1996 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 on raw tobacco with regard to the assignment of rights and amending cultivation contracts
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural structures and production;  civil law
 Date Published: nan

 No L 34/ 14 rEN I Official Journal of the European Communities 13 . 2. 96 COMMISSION REGULATION (EC) No 259/96 of 12 February 1996 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 on raw tobacco with regard to the assignment of rights and amending cultivation contracts THE COMMISSION OF THE EUROPEAN COMMUNITIES, quota acquired ; whereas Commission Regulation (EEC) No 3478/92 (^ as last amended by Regulation (EC) No 163/96, should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EC) No 71 1 /95 (2), and in particular Articles 7 and 11 thereof, HAS ADOPTED THIS REGULATION : Whereas Member States should be authorized to intro ­ duce transfer arrangements for production quotas in order to facilitate the management of the guarantee thresholds assigned to them for individual variety groups, under which producers may assign all or part of their produc ­ tion quotas for a particular variety to other producers already holding production quotas for the variety group in question ; whereas Commission Regulation (EC) No 1066/95 of 12 May 1995 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system from the 1995, 1996 and 1997 harvests (3), as last amended by Regulation (EC) No 1 63/96 (4), should be amended accordingly ; Whereas it should be stipulated that, for the 1996 and subsequent harvests, assignments of quota may be made only before the final date for conclusion of cultivation contracts ; Article 1 Regulation (EC) No 1066/95 is hereby amended as follows : The following Article is added at the end of Title III : 'Article 14a 1 . Within a given Member State, one producer may assign to another part or ali of the quantity entered on production-quota certificates issued to him provided that the following requirements are met : (a) the quota certified is not yet covered by a cultiva ­ tion contract ; (b) the assignee already holds a production quota for the variety group ; (c) the assignment is the subject of a written agree ­ ment between the parties, including a reference to the production-quota certificate , where part or all of the quantities entered on it are being assigned ; (d) the agreement indicated at (c) is submitted to the competent authority for registration within 30 days of the date indicated in Article 3 of this Regula ­ tion ; (e) the original copy of the production quota certifi ­ cate, part or all of the quantities entered on which are being assigned, is returned to the competent authority when the assignment agreement is submitted ; (f) where the producer assigning his certified quota is a member of a producer group, the assignment must have been approved by the group. Whereas for the 1995 harvest, since deliveries have already begun, arrangements similar to those for the 1996 and subsequent harvests cannot be put in place ; whereas, therefore, Member States should be authorized to re-allocate entitlements to supplementary quota which correspond to the difference between quantities actually delivered and the guarantee thereshold for a given variety ; Whereas eligibility for premiums should be extended to deliveries of raw tobacco corresponding to production quotas acquired by re-assignment from another producer or by re-allocation of supplementary quota by a Member State ; whereas therefore the parties to cultivation contracts should be able to augment the quantitities initi ­ ally specified therein within the limit of the production (') OJ No L 215, 30. 7. 1992, p. 70. $ OJ No L 73, 1 . 4. 1995, p. 13 . (3) OJ No L 108 , 13 . 5. 1995, p. 5. W O J No L 24, 31 . 1 . 1996, p. 19 . Is) OJ No L 351 , 2. 12. 1992, p. 17. 13 . 2. 96 EN Official Journal of the European Communities No L 34/15 The competent authority in the Member State shall register the agreement referred to at (c) in the first subparagraph within 15 working days of submission , after checking that the requirements indicated at (a), (b), (d), (e) and (f) in the first subparagraph are met. On the same date, the authority shall issue : (a) to the assignee, a supplementary production-quota certificate covering the production-quota quantities assigned ; (b) to the assigning producer, if he has assigned only part of the quantitites entered on his quota certifi ­ cate, a replacement production certificate covering the quantities not assigned. 2. By way of derogation from paragraph 1 , in respect of the 1995 harvest the competent authority in the Member State may, within the limits of the guarantee threshold set for a given variety group and after ascertaining that all deliveries of this variety group have been made in accordance with Article 9 of Regulation (EEC) No 3478/92, re-allocate supplemen ­ tary quota certificates corresponding to the unused quota. The competent authority shall allocate these supple ­ mentary quota certificates for each variety group to producers who  have previously received quota certificates for the relevant variety in respect of the 1995 harvest,  still have surplus production after delivery of all the quantities covered by their cultivation contract. 3 . Production-quota assignments as referred to in paragraph 1 may not involve quantities less than 100 kilograms . They shall not count as transfers between the producers concerned of the reference quantities used for the purposes of establishing the production quota certificate to which the assignment relates. Quantities entered on supplementary and replacement production-quota certificates may not be re-assigned.' Article 2 Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . The following paragraph is added to Article 2 : '7. In respect of the 1995 harvest, the parties to a cultivation contract may increase by means of a written amendment the quantities initially specified in the contract, provided the following requirements are met : (a) the producer has been issued with a supplementary production-quota certificate under Article 14a (2) of Commission Regulation (EC) No 1066/95Q ; (b) the amendment specifies the producer's surplus production at the locations and for the harvest covered by the contract ; (c) the amendment is submitted for registration to the competent authority before the date referred to in Article 9 ( 1 ). 0 OJ No L 108 , 13 . 5. 1995, p. 5.' 2 . The following words are added at the beginning of the second subparagraph of Article 3 ( 1 ) and (2) : 'Subject to Article 2 (7) of this Regulation ...'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall apply from the 1996 harvest, except for Article 14a (2) of Regulation (EC) No 1066/95, which, together with Article 2 of this Regulation, shall apply from the 1995 harvest. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 February 1996 . For the Commission Franz FISCHLER Member of the Commission